Citation Nr: 1021381	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to November 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, in January 2005 and December 2005.  The January 
2005 rating decision denied the claim for service connection 
for a low back disability and declined to reopen the claim 
for service connection for bilateral hearing loss.  The 
December 2005 rating decision denied a claim for service 
connection for PTSD.

In May 2007, the Veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

The Board remanded the claims in January 2008 for additional 
development and to address due process concerns.  For the 
reasons to be discussed in more detail below, some of the 
actions directed by the Board pertaining to the claim for 
service connection for PTSD, as well as some of the actions 
related to the issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
bilateral hearing loss, were inadequate or not performed.  
The RO/Appeals Management Center (AMC) did, however, complete 
the actions regarding the claim for service connection for a 
low back disability, namely attempting to obtain records from 
a private medical provider.  

The Board notes that during the pendency of the Veteran's 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In 
light of the foregoing, the Veteran's claim for service 
connection for PTSD has been recharacterized as shown on the 
title page.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, claimed as PTSD, and the issue 
of whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

There is no medical evidence showing that the Veteran has a 
current low back disability.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks entitlement to service connection for a low 
back disorder.  He reports sustaining an injury in service as 
a result of falling out of the back of a plane on which he 
was working while stationed in Cape Cod.  The Veteran 
describes getting caught inside and jammed into the plane 
such that he pulled his back out.  He also reported falling 
approximately three or four feet.  The Veteran indicates that 
he sought and obtained treatment following this incident due 
to shooting pain, some swelling, and some limitation of 
motion, and that he was given a pain killer and a muscle 
relaxant at that time.  He asserts that his symptoms 
persisted throughout the rest of his service, that he 
continued to take medications, and that the problem persists 
today.  The Veteran reports using hot compresses or heating 
pads and Ben Gay when needed, but acknowledges that medical 
professionals have told him that nothing is wrong with his 
back, despite the pain.  See August 2005 notice of 
disagreement; May 2007 hearing transcript.  

The Veteran's service treatment records reveal that he 
presented with complaint of low back pain on May 28, 1991.  
He reported working on an aircraft when he stepped off the 
ladder and felt a pull in his low back.  The Veteran 
indicated that he had a stiff back and mild soreness and had 
to roll out of bed because of intense back pain.  After 
physical examination, the Veteran was assessed with low back 
strain of paravertebrals and extrusion.  He was to apply heat 
and take medications, was put on bed rest for 24 hours and 
grounded for 72 hours, and was assigned to desk and light 
shop work until the following day.  See health record.  The 
Veteran was seen in follow up on June 3, 1991 and June 6, 
1991.  He was assessed with resolving muscle skeletal strain 
in the thoracic-lumbar spine, left side, and muscle skeletal 
strain resolved, respectively.  See id.  It appears that the 
Veteran again injured his back on June 26, 1991, at which 
time he was seen with complaint of low back pain while moving 
heavy items at home.  Range of motion was good and 
neurological examination was normal, but there was point 
tenderness left of L1 noted.  The Veteran was assessed with 
muscle skeletal strain.  During follow up on July 1, 1991, 
the assessment was low back strain resolved; the Veteran 
indicated that he had no complaints and full range of motion.  
See id.  

The cited service treatment records contain the only 
notations related to the Veteran's back.  During an October 
1994 physical disability evaluation system (PDES) 
examination, the Veteran denied recurrent back pain, though 
he made several other assertions, to include a claim of 
swollen or painful joints that was related to his left knee; 
clinical evaluation of his spine was normal.  See reports of 
medical history and examination.

The post-service medical evidence of record, which includes 
both VA and private treatment records, is devoid of reference 
to complaint of, or treatment for, any low back problems.  
The Veteran underwent a VA compensation and pension (C&P) 
joints examination in March 2006, at which time his claims 
folder was reviewed.  He reported injuring his lower back 
while working on an airplane.  The Veteran reported that he 
was standing on a check stand and it slid out from underneath 
him, causing him to dangle from the plane's aft.  He reported 
that he strained or sprained his back and was seen right away 
by a military doctor, who diagnosed a lumbar sprain/strain.  
The Veteran indicated that he underwent physical therapy for 
two to three weeks.  The examiner reported that x-ray of the 
Veteran's lumbosacral spine showed no paraspinal soft tissue 
abnormalities and normal preservation of vertebral body 
height and disc space height.  Following physical 
examination, the Veteran was diagnosed with history of 
lumbosacral strain.  The examiner noted that review of the 
claims folder supported his injury of lumbar strain and that 
the Veteran has subjective complaints of pain in his lumbar 
spine and decreased range of motion, which was entirely 
subjective.  The examiner also noted that the Veteran had no 
indication of end-point pain with range of motion of his 
lumbar spine.  

The evidence of record does not support the claim for service 
connection for a low back disorder.  As an initial matter, 
while the Board acknowledges the in-service complaints 
involving the Veteran's low back, there is no indication that 
he had a chronic back condition in service.  Rather, he was 
only seen on a few occasions in the span of three months in 
1991, more than four years before his discharge from service.  
In addition, the injuries he sustained in May 1991 and June 
1991 both resolved and the Veteran denied any recurrent back 
pain during an October 1994 PDES examination.  

Secondly, the application of 38 C.F.R. § 3.303 has an 
explicit condition that the Veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires evidence of 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  On VA 
examination in March 2006, clinical evaluation and x-rays of 
the lumbosacral spine were normal and the examiner noted 
subjective complaint, but no objective evidence, of pain and 
decreased range of motion.  The Veteran was diagnosed with 
history of lumbosacral strain.  There was no objective 
evidence of a low back disorder on examination and the 
diagnosis of history of lumbosacral strain does not amount to 
a current diagnosis.  Moreover, the Veteran's lay assertion 
that he has a low back disability is not competent, since 
this assertion involves a disease processes that cannot be 
directly observed.  See Davidson, 2009 WL 2914339 (Fed. Cir. 
Sept. 14, 2009), citing Jandreau, 492 F.3d at 1377 (Fed. Cir. 
2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  In the absence of a diagnosed low back disorder, 
service connection is not warranted and the claim must be 
denied.  38 C.F.R. § 3.303 (2009).  

The Board notes at this juncture that while it finds the 
Veteran's current subjective complaints of pain and decreased 
range of motion to be both competent and credible, see Layno, 
6 Vet. App. at 469-71; Charles, 16 Vet. App at 374, pain 
alone, without a diagnosed or identifiable underlying 
condition, is not a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom, Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service-connection claim, including:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Prior to the issuance of the January 2005 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See September 2004 letter.  The Veteran was 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess/Hartman, in a March 2006 letter.  
Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been met 
as the Veteran service, VA and private treatment records have 
been obtained and the Veteran was afforded an appropriate VA 
examination in connection with his claim.  The Board notes 
that in compliance with its January 2008 remand, the RO/AMC 
made efforts to obtain records from Dr. D. Zweig related to 
treatment for the Veteran's back.  In August 2009 however, 
the AMC was informed that Dr. Zweig had no records pertaining 
to a low back condition.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.


ORDER

Service connection for a low back disorder is denied.  


REMAND

Unfortunately, another remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009), are met.  

As noted above, the claim previously styled as service 
connection for PTSD, and the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for bilateral hearing loss, were remanded 
by the Board for additional development.  In pertinent part, 
the former was remanded by the Board in order for the RO/AMC 
to obtain the Veteran's complete treatment records from the 
VA outpatient clinic in Hyannis, Massachusetts.  The latter 
was remanded in order for the RO/AMC to provide notice to the 
Veteran regarding what evidence was needed to reopen his 
previously denied claim for service connection for bilateral 
hearing loss as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006), namely to inform the Veteran of the basis for the 
previous denial in February 1999 and to inform him of what 
the evidence must show in order to reopen this particular 
claim.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

As regards the claim to reopen, the Board specifically noted 
in the body of the remand that the Veteran's claim for 
service connection for bilateral hearing loss was previously 
denied in a February 1999 Board decision on the basis that he 
did not have a hearing loss disability of either ear in 
accordance with 38 C.F.R. § 3.385.  The Board also noted that 
while the RO informed him of the need to provide new and 
material evidence in order to reopen the claim, the notice 
sent by the RO did not meet the requirements as stipulated in 
Kent.  

Review of the claims folder reveals that the notice sent by 
the AMC following the Board's remand was flawed.  In a March 
2008 letter, the Veteran was informed that his claim was 
previously denied in February 1999 because the evidence did 
not show that bilateral hearing loss was incurred or 
aggravated by military service.  In a May 2009 letter, the 
AMC informed the Veteran that his claim was previously denied 
in February 1996 because there was no evidence of a chronic 
hearing loss on VA examination, nor was it shown in his 
service treatment records.  The Board notes that the May 2009 
letter incorrectly identified February 1996 as the date of 
the last final decision instead of February 1999.  In 
addition, neither of these letters specifically informed the 
Veteran that he needed to submit evidence of a hearing loss 
disability of either ear in accordance with 38 C.F.R. § 
3.385.  This must be accomplished on remand.  

As regards the claim for PTSD, the Board specifically noted 
in the body of the remand that the Veteran had testified to 
receiving treatment for PTSD at the Vet Center in Hyannis, 
but that it did not appear there was a Vet Center in this 
location prior to November 2007.  The Board specifically 
noted that a community based outpatient clinic was located 
there and that since it was unclear whether the Veteran 
intended to report treatment at the VA outpatient clinic in 
Hyannis, the RO/AMC should request any treatment records from 
that facility.  Review of the claims folder, however, reveals 
that the AMC requested records from the Vet Center in 
Hyannis, and there is no indication that a request to the 
outpatient clinic was made.  This must be accomplished on 
remand.  Any recent treatment records from the VA Medical 
Center (VAMC) in Providence should also be obtained.  

As the Veteran's claim for an acquired psychiatric disorder, 
claimed as PTSD, must be remanded for the foregoing reasons, 
the Board also finds that efforts should be made to obtain 
the Veteran's complete treatment records from A.M.L., a 
licensed clinical social worker.  This is important given the 
fact that she reported seeing the Veteran over a period of 
several years but did not include any records associated with 
the individual and family sessions he attended.  See 
September 2009 letter.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection for bilateral hearing 
loss, as required by Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Veteran must 
be informed of the basis for the previous 
denial in February 1999 (i.e., that he 
did not have a hearing loss disability of 
either ear in accordance with 38 C.F.R. 
§ 3.385), and of what the evidence must 
show in order to reopen this particular 
claim.

2.  Obtain the Veteran's complete 
treatment records from the VA outpatient 
clinic in Hyannis, Massachusetts.  
Document all efforts made in this regard.

3.  Obtain the Veteran's treatment 
records from the VAMC in Providence, 
dated since May 2007.  Document all 
efforts made in this regard.

4.  Make arrangements to obtain the 
Veteran's records from his therapist, 
A.M.L.  Document all efforts made in this 
regard.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


